Exhibit 10.4

 



TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”), dated as of August 6, 2015, is by
and among RCS Capital Corporation, a Delaware corporation (the “Company”), RCS
Capital Holdings, LLC, a Delaware limited liability company (“Holdings”), RCS
Capital Management, LLC, a Delaware limited liability company (“ManagementCo”),
the original members (the “Original Members”) of ManagementCo as set forth on
Schedule 1 hereto and Luxor Capital Partners, LP, Blue Sands LLC, Blue Sands B
Inc., Blue Sands C Inc. and Blue Sands D Inc. (collectively, “Luxor” and
together with the Company, Holdings, ManagementCo and the Original Members, the
“Parties”).

 

WITNESSETH:

 

WHEREAS, each of the Company, Holdings and ManagementCo is also a party to that
certain amended and restated services agreement, dated as of February 11, 2014
(the “Services Agreement”), pursuant to which ManagementCo provides certain
services to the Company on the terms set forth therein;

 

WHEREAS, as of the date hereof, the Original Members and Luxor (the “Members”)
collectively own one-hundred percent (100%) of the membership interests of
ManagementCo;

 

WHEREAS, each of Luxor, the Company, the Original Members and ManagementCo is
also a party to that certain put and call agreement, dated as of April 29, 2014,
as amended by Amendment No. 1, dated December 19, 2014 (the “Put & Call
Agreement”), pursuant to which Luxor has a right to put, and the Company and the
Original Members have a right to call, Luxor’s interest in ManagementCo on the
terms, and subject to the conditions, set forth in the Put & Call Agreement;

 

WHEREAS, the Parties wish to terminate the Services Agreement and the Put & Call
Agreement on the terms, and subject to the conditions, set forth in this
Agreement;

 

WHEREAS, the Company and Apollo Management Holdings, L.P. (“Apollo”) are parties
to that certain membership interest purchase agreement (the “Purchase
Agreement”), dated as of August 6, 2015, pursuant to which Apollo will purchase
the Acquired Interests (as defined in the Purchase Agreement) of the Company on
the terms, and subject to the conditions, set forth in the Purchase Agreement;

 

WHEREAS, Apollo and the Company are parties to that certain investment agreement
(the “Apollo Investment Agreement”), dated as of August 6, 2015, pursuant to
which Apollo will acquire Series D-1 Preferred Stock on the terms, and subject
to the conditions, set forth in the Investment Agreements;

 

WHEREAS, Luxor and the Company are parties to that certain investment agreement
(the “Luxor Investment Agreement” and, together with the “Apollo Investment
Agreement, the “Investment Agreements”), dated as of August 6, 2015, pursuant to
which Luxor will acquire Series D-2 Preferred Stock on the terms, and subject to
the conditions, set forth in the Luxor Investment Agreement;

 

WHEREAS, Holdings has executed the Stockholder Consent (as hereafter defined and
a voting agreement, dated the date hereof, pursuant to which Holdings has
similarly agreed to vote or provide its consent with respect to its Class B
Common Stock);

 

 

 

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Purchase Agreement and the Investment Agreements and as a material inducement
and in consideration therefor, the Parties are entering into this Agreement and
agreeing to the covenants set forth herein.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1           Definitions. The following terms used in this Agreement shall have
the meanings set forth below, and any other capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Purchase Agreement.

 

“Class A Common Stock” shall mean the Class A common stock, par value $0.001 per
share, of the Company.

 

“Contract” shall mean any contract, agreement, arrangement, understanding or
other legally binding instrument, including any note, indenture, commitment or
undertaking, in each case whether written or oral.

 

“Stockholder Consent” shall mean the written consent of Holdings (with respect
to the Class B Common Stock that it holds), dated the date hereof, approving the
issuance by the Company of Class A Common Stock in the amounts set forth in
Section 2.1(b) hereof, in accordance with applicable law (including the NYSE
Listed Company Manual and Section 312.03 thereunder).

 

“Second Issuance Date” shall mean the fifth (5th) Business Day following the
earliest date on which corporate action may be taken by the Company to issue
Class A Common Stock, in the amounts set forth in Section 2.1(b) hereof, as
approved on behalf of the stockholders pursuant to the Stockholder Consent dated
the date hereof, and the delivery to the stockholders of an Information
Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (as
amended), including pursuant to Rule 14c-2(b) and the waiting period contained
therein.

 

“Share Adjustment” shall mean appropriate and customary adjustment in the event
that between the date hereof and until the respective issuance date, the Company
shall split, combine, subdivide or reclassify or repurchase, redeem or otherwise
acquire, or modify or amend any of the terms of, directly or indirectly, any
shares of the Class A Common Stock.

 

Article II
COVENANTS

 

2.1           Termination Payments.

 

(a)      The Parties hereby agree that, on or prior to the fifth (5th) Business
Day following the date hereof (the “First Issuance Date”):

 

(i)          in respect of termination of the Services Agreement, the Company
shall issue to the Members Class A Common Stock (subject to the Share
Adjustment) in the applicable amounts set forth in the second column of the
table in Schedule 2 hereof (as such amounts may be amended by the Company
(acting reasonably) to comply with applicable law, including the NYSE Listed
Company Manual and Section 312.03 thereunder); and

 

 2 

 

  

(ii)         in respect of termination of the Put & Call Agreement, the Company
shall issue to Luxor Class A Common Stock (subject to the Share Adjustment) in
the applicable amounts set forth in the second column of the table in Schedule 3
hereof.

 

(b)      The Parties hereby agree that, on the Second Issuance Date:

 

(i)          in respect of termination of the Services Agreement, the Company
shall issue to the Members Class A Common Stock (subject to the Share
Adjustment) in the applicable amounts set forth in the third column of the table
in Schedule 2 hereof (as such amounts may be amended by the Company (acting
reasonably) to comply with applicable law, including the NYSE Listed Company
Manual and Section 312.03 thereunder); and

 

(ii)         in respect of termination of the Put & Call Agreement, the Company
shall issue to Luxor Class A Common Stock (subject to the Share Adjustment) in
the applicable amounts set forth in the third column of the table in Schedule 3
hereof.

 

2.2           Termination of the Services Agreement and the Put & Call
Agreement.

 

(a)      The Parties hereby agree and acknowledge that as of the First Issuance
Date, the Services Agreement will be terminated with immediate effect (requiring
no further action on the part of the Parties), and that each party to the
Services Agreement shall have no further liability or obligation thereunder to
any other party to the Services Agreement, regardless of when any such liability
or obligation arose.

 

(b)      Luxor, the Company, the Original Members and ManagementCo hereby agree
and acknowledge that as of the First Issuance Date, the Put & Call Agreement
will be terminated with immediate effect (requiring no further action on the
part of Luxor, the Company, the Original Members and ManagementCo), and that
each party to the Put & Call Agreement will have no further liability or
obligation thereunder to any other party to the Put & Call Agreement, regardless
of when any such liability or obligation arose.

 

(c)      Following and in connection with the transactions contemplated in this
Agreement, ManagementCo will liquidate.

 

2.3           Mutual Release of Claims. As of the Second Issuance Date
(requiring no further action on the part of the Parties), the Company, Holdings,
ManagementCo, Luxor, the Original Members (in their individual capacities, and
in their capacities as officers and directors of any of the foregoing)
(collectively, the “Released Parties”) and each of their successors and assigns
fully and forever waive, release, acquit and discharge each of the other
Released Parties and each of their successors and assigns, to the full extent
permitted under Delaware law, from any and all claims, suits, judgments,
demands, debts, rights, obligations, liabilities, losses, costs, expenses, fees,
causes of action and liabilities whatsoever (including claims for any and all
losses, damages, unjust enrichment, attorney’s fees, disgorgement of fees,
litigation costs, injunctive or declaratory relief, contribution,
indemnification, or any other type of legal or equitable relief), in each case,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
asserted or unasserted, known or unknown, foreseen or unforeseen, existing as of
the Second Issuance Date or arising thereafter, in law, equity, or otherwise
brought by way of demand, complaint, cross-claim, counterclaim, third-party
claim or otherwise, in each case that are based in whole or part on any act,
omission, transaction, event, or other occurrence in connection with, arising
from or under or related to the Services Agreement or the Put & Call Agreement;
provided, however, that such waiver, release, acquittal, and discharge shall not
include any obligation of any Party under, or any damages, liabilities, claims
or causes of action in connection with, arising from or related to the breach by
any Party of the terms and conditions contained in, this Agreement.

 

 3 

 

  

2.4           Information Statement. The Company shall use commercially
reasonable best efforts to prepare and file an Information Statement Pursuant to
Section 14(c) of the Securities Exchange Act of 1934 (as amended), as promptly
as practicable following the date hereof, in respect of the transactions
contemplated hereby, and shall otherwise use commercially reasonable best
efforts to cause the Second Issuance Date to occur as promptly as practicable
following the date hereof.

 

2.5           Registration Rights. The Company agrees that, promptly after the
First Issuance Date, the Company shall provide registration rights on customary
terms to the Original Members and to Luxor and within customary timeframes.

 

Article III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

 

3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants to the other Parties as follows:

 

(a)      Authority to Execute and Perform Agreements. The Company has the full
legal right and power and all authority required to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. The
execution and delivery of this Agreement by the Company has been duly authorized
by all requisite organizational action, if any, on the part of the Company. This
Agreement has been duly executed and delivered and constitutes the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws now or hereafter in effect generally affecting creditors’ rights or
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

(b)      No Conflicts; Consents.

 

(i)          The execution and delivery by the Company of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under (A) any Contract to which the Company is a
party or (B) any judgment, order, writ, injunction or decree of any court,
governmental body, administrative agency or arbitrator applicable to the
Company.

 

(ii)         No consents, approvals or authorizations of, or notices or filings
with, any Person are required to be obtained or made by the Company in
connection with the execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby.

 

(c)      Class A Common Stock. All shares of Class A Common Stock issued
pursuant to Section 2.1 will upon such issuance be duly authorized, validly
issued, fully paid, and nonassessable, and free and clear of any liens,
encumbrances or transfer restrictions (other than transfer restrictions under
applicable securities laws).

 

 4 

 

  

(d)      Capitalization. The capitalization representation with respect to the
Company contained in Section 2.5(a) of the Investment Agreements is hereby
incorporated by reference.

 

Article IV
REPRESENTATIONS AND WARRANTIES
OF HOLDINGS

 

4.1           Representations and Warranties of Holdings. Holdings hereby
represents and warrants to the other Parties as follows:

 

(a)      Authority to Execute and Perform Agreements. Holdings has the full
legal right and power and all authority required to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. The
execution and delivery of this Agreement by Holdings has been duly authorized by
all requisite organizational action, if any, on the part of Holdings. This
Agreement has been duly executed and delivered and constitutes the legal, valid
and binding obligation of Holdings enforceable against Holdings in accordance
with its terms, except as the enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
now or hereafter in effect generally affecting creditors’ rights or by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

 

(b)      No Conflicts; Consents.

 

(i)          The execution and delivery by Holdings of this Agreement does not,
and the consummation of the transactions contemplated hereby will not, conflict
with or result in any violation of or default (with or without notice or lapse
of time, or both) under (A) any Contract to which Holdings is a party or (B) any
judgment, order, writ, injunction or decree of any court, governmental body,
administrative agency or arbitrator applicable to Holdings.

 

(ii)         No consents, approvals or authorizations of, or notices or filings
with, any Person are required to be obtained or made by the Holdings in
connection with the execution and delivery by Holdings of this Agreement and the
consummation of the transactions contemplated hereby.

 

Article V
REPRESENTATIONS AND WARRANTIES OF
MANAGEMENTCO

 

5.1           Representations and Warranties of ManagementCo. ManagementCo
hereby represents and warrants to the other Parties as follows:

 

(a)      Authority to Execute and Perform Agreements. ManagementCo has the full
legal right and power and all authority required to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. The
execution and delivery of this Agreement by ManagementCo has been duly
authorized by all requisite organizational action, if any, on the part of
ManagementCo. This Agreement has been duly executed and delivered and
constitutes the legal, valid and binding obligation of ManagementCo enforceable
against ManagementCo in accordance with its terms, except as the enforceability
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws now or hereafter in effect generally affecting
creditors’ rights or by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

 5 

 

  

(b)      No Conflicts; Consents.

 

(i)          The execution and delivery by ManagementCo of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under (A) any Contract to which ManagementCo is a
party or (B) any judgment, order, writ, injunction or decree of any court,
governmental body, administrative agency or arbitrator applicable to
ManagementCo.

 

(ii)         No consents, approvals or authorizations of, or notices or filings
with, any Person are required to be obtained or made by ManagementCo in
connection with the execution and delivery by ManagementCo of this Agreement and
the consummation of the transactions contemplated hereby.

 

Article VI
REPRESENTATIONS AND WARRANTIES OF
THE ORIGINAL MEMBERS

 

6.1           Representations and Warranties of the Original Members. Each
Original Member hereby represents and warrants as to himself or herself to the
other Parties as follows:

 

(a)      Authority to Execute and Perform Agreements. The Original Member has
the full legal right and power and all authority required to enter into, execute
and deliver this Agreement and to perform fully his or her obligations
hereunder. This Agreement has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Original Member enforceable
against the Original Member in accordance with its terms, except as the
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws now or hereafter in effect
generally affecting creditors’ rights or by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(b)      No Conflicts; Consents.

 

(i)          The execution and delivery by the Original Member of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
conflict with or result in any violation of or default (with or without notice
or lapse of time, or both) under (A) any Contract to which the Original Member
is a party or (B) any judgment, order, writ, injunction or decree of any court,
governmental body, administrative agency or arbitrator applicable to the
Original Member.

 

(ii)         No consents, approvals or authorizations of, or notices or filings
with, any Person are required to be obtained or made by the Original Member in
connection with the execution and delivery by the Original Member of this
Agreement and the consummation of the transactions contemplated hereby.

 

(c)      Sophisticated Investor. The Original Member is knowledgeable,
sophisticated and experienced in business and financial matters, is an
“accredited investor” (as defined in Rule 501(a) under the Securities Act of
1933, as amended), is capable of evaluating the merits and risks of an
acquisition of Class A Common Stock and has previously invested in securities
similar to the Class A Common Stock. The Original Member is able to bear the
economic risk of the Class A Common Stock and is able to afford the complete
loss of such acquisition. In making his or her decision to enter into this
Agreement, the Original Member has relied upon independent investigations made
by himself or herself and his or her representatives, including his or her
professional, financial, tax, legal and other advisors, if any. The Original
Members and his or her representatives have been given the opportunity to
request and to examine all documents of, and to ask questions of, and to receive
answers from, the Company and his or her representatives concerning the terms
and conditions of an acquisition of the Class A Common Stock and to obtain any
additional information which the Original Member or his or her representatives
have reasonably requested. The Original Member acknowledges that the Company is
entering into this Agreement in reliance upon the Original Member’s
representations and warranties set forth herein.

 

 6 

 

  

Article VII
REPRESENTATIONS AND WARRANTIES OF
LUXOR

 

7.1           Representations and Warranties of Luxor. Luxor hereby represents
and warrants to the other Parties as follows:

 

(a)      Authority to Execute and Perform Agreements. Luxor has the full legal
right and power and all authority required to enter into, execute and deliver
this Agreement and to perform fully its obligations hereunder. The execution and
delivery of this Agreement by Luxor has been duly authorized by all requisite
organizational action, if any, on the part of Luxor. This Agreement has been
duly executed and delivered and constitutes the legal, valid and binding
obligation of Luxor enforceable against Luxor in accordance with its terms,
except as the enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect generally affecting creditors’ rights or by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

 

(b)      No Conflicts; Consents.

 

(i)          The execution and delivery by Luxor of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, conflict with
or result in any violation of or default (with or without notice or lapse of
time, or both) under (A) any Contract to which Luxor is a party or (B) any
judgment, order, writ, injunction or decree of any court, governmental body,
administrative agency or arbitrator applicable to Luxor.

 

(ii)         No consents, approvals or authorizations of, or notices or filings
with, any Person are required to be obtained or made by Luxor in connection with
the execution and delivery by Luxor of this Agreement and the consummation of
the transactions contemplated hereby.

 

(c)      Sophisticated Investor. Luxor is knowledgeable, sophisticated and
experienced in business and financial matters, is an “accredited investor” (as
defined in Rule 501(a) under the Securities Act of 1933, as amended), is capable
of evaluating the merits and risks of an acquisition of Class A Common Stock and
has previously invested in securities similar to the Class A Common Stock. Luxor
is able to bear the economic risk of the Class A Common Stock and is able to
afford the complete loss of such acquisition. In making its decision to enter
into this Agreement, Luxor has relied upon independent investigations made by it
and its representatives, including its professional, financial, tax, legal and
other advisors, if any. Luxor and its representatives have been given the
opportunity to request and to examine all documents of, and to ask questions of,
and to receive answers from, the Company and its representatives concerning the
terms and conditions of an acquisition of the Class A Common Stock and to obtain
any additional information which Luxor or its representatives have reasonably
requested. Luxor acknowledges that the Company is entering into this Agreement
in reliance upon Luxor’s representations and warranties set forth herein.

 

 7 

 

  

Article VIII
MISCELLANEOUS

 

8.1           Amendment. This Agreement may be amended only by a written
instrument executed by the Parties, or their respective successors or assigns.

 

8.2           Notices. In the event a notice or other document is required to be
sent hereunder to the Parties (or their respective legal representatives), such
notice or other document shall be made in writing by hand-delivery, registered
or certified first-class mail, electronic transmission (including e-mail
transmissions) or air courier guaranteeing overnight delivery to such Party at
the following addresses (or at such other address as shall be given in writing
by any Party to the others):

 

If to ManagementCo, to:

 

RCS Capital Corporation
405 Park Avenue
15th Floor
New York, New York 10022
Attention: James A. Tanaka; Mason Allen
Telephone: (212) 415-6592; (646) 861-7717
Email: jtanaka@rcscapital.com; mallen@rcscapital.com

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
11 Times Square
New York, NY 10022
Attention: Steven L. Lichtenfeld
Telephone: (212) 969-3735
Email: slichtenfeld@proskauer.com

 

If to the Company or Holdings, to:

 

RCS Capital Corporation
405 Park Avenue
15th Floor
New York, New York 10022
Attention: James A. Tanaka; Mason Allen
Telephone: (212) 415-6592; (646) 861-7717
Email: jtanaka@rcscapital.com; mallen@rcscapital.com

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
11 Times Square
New York, NY 10022
Attention: Steven L. Lichtenfeld
Telephone: (212) 969-3735
Email: slichtenfeld@proskauer.com 

 

 8 

 

 

If to the Members, then in accordance with the contact information provided in
Schedule 2 hereto.

 

All such notices shall be deemed to have been duly given: when delivered by
hand, if personally delivered; five (5) Business Days after being deposited in
the mail, postage prepaid, if mailed; when confirmed or replied to, if sent by
electronic transmission; and on the next Business Day, if timely delivered to an
air courier guaranteeing overnight delivery.

 

8.3           Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each one of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement.

 

8.4           Governing Law; Venue. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto, and their negotiation, execution, performance
or nonperformance, interpretation, termination, construction and all matters
based upon, arising out of or related to any of the foregoing, whether arising
in law or equity, shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Any legal action or proceeding
with respect to this Agreement shall be brought in the courts of the United
States District Court for the District of Delaware or any other competent court
of the State of Delaware, and each Party irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts in any legal action or proceeding with respect to
this Agreement. Each Party irrevocably waives any objection which it may have to
the laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Agreement in the courts referred to in this paragraph and
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. Each Party agrees that service of process upon such Party
in any action shall be effective if notice is given in accordance with Section
8.2.

 

8.5           WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ALL
RIGHT OF TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING (INCLUDING
COUNTERCLAIMS) RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS OR RELATIONSHIPS HEREBY CONTEMPLATED OR
OTHERWISE IN CONNECTION WITH THE ENFORCEMENT OF ANY RIGHTS OR OBLIGATIONS
HEREUNDER.

 

8.6           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

8.7           Further Assurances. The Parties shall execute and deliver such
additional documents as may be reasonably requested to consummate the
transactions contemplated by this Agreement.

 

8.8           Parties in Interest; Assignment. Nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any Person
not a party to this Agreement. Neither this Agreement nor any of the rights,
interest or obligations hereunder shall be assigned by any of the Parties
without the prior written consent of the other Parties. Any assignment not in
accordance with this Section 8.8 shall be null and void ab initio.

 

 9 

 

  

8.9           Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the Parties in respect of the subject matter hereof and
thereof and supersedes all prior and contemporaneous arrangements, agreements
and understandings, both oral and written, whether in term sheets, presentations
or otherwise among the Parties, or between any of them, with respect to the
subject matter hereof and thereof.

 

8.10         Specific Performance; Cumulative Remedies. The Parties acknowledge
that money damages may not be an adequate remedy for violations of this
Agreement and that any party, in addition to any other rights and remedies which
the Parties may have hereunder or at law or in equity, may, in his or its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunction or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each Party waives any objection to the
imposition of such relief. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any Party shall not preclude the simultaneous or later exercise
of any other such rights, powers or remedies by such Party.

 

8.11         Headings; References. The headings and captions herein are inserted
for convenience of reference only and are not intended to govern, limit or aid
in the construction of any term or provision hereof. All references herein to
“Sections” shall be deemed to be references to Articles or Sections hereof
unless otherwise indicated.

 

[Remainder of page intentionally left blank]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  RCAP  HOLDINGS, LLC       By: /s/ William M. Kahane   Name: William M. Kahane
  Title: Managing Member       RCS CAPITAL MANAGEMENT, LLC         By: /s/
Nicholas S. Schorsch   Name: Nicholas S. Schorsch   Title: Managing Member      
  ORIGINAL MEMBERS         /s/ Nicholas S. Schorsch   Name: Nicholas S. Schorsch
      /s/ Shelley D. Schorsch   Name: Shelley D. Schorsch       /s/ William M.
Kahane   Name: William M. Kahane       /s/ Peter M. Budko   Name: Peter M. Budko
      /s/ Edward M. Weil Jr.   Name: Edward M. Weil Jr.

 

 11 

 

 

  /s/ Brian S. Block   Name: Brian S. Block       LUXOR       LUXOR CAPITAL
PARTNERS, LP         By: /s/Norris Nissim   Name: Norris Nissim   Title: General
Counsel   Luxor Capital Group, LP, Investment Manager         BLUE SANDS LLC    
    By: /s/Norris Nissim   Name: Norris Nissim   Title: Authorized Signatory    
    BLUE SANDS B INC.         By: /s/Norris Nissim   Name: Norris Nissim  
Title: Authorized Signatory         BLUE SANDS C INC.         By: /s/Norris
Nissim   Name: Norris Nissim   Title: Authorized Signatory         BLUE SANDS D
INC.         By: /s/Norris Nissim   Name: Norris Nissim   Title: Authorized
Signatory

 

 12 

 

   

Schedule 1

Original Members

 

Nicholas S. Schorsch

 

Shelley D. Schorsch

 

William M. Kahane

 

Peter M. Budko

 

Edward M. Weil, Jr.

 

Brian S. Block

 

 13 

 

   

Schedule 2

Services Agreement Termination Shares

 

Member

Number of Shares of
Class A Common Stock
(issued on the First
Issuance Date)1



Number of Shares of
Class A Common Stock
(issued on the Second
Issuance Date) Notice Information

Nicholas S. Schorsch

 

760,000

898,372

AR Capital, LLC
405 Park Avenue
New York, NY 10022

 

Attention:
Jesse Galloway, Esq., General Counsel

Shelley D. Schorsch

 

William M. Kahane

 

352,728 -

Peter M. Budko

 

427,873 -

Edward M. Weil, Jr.

 

91,340 -

Brian S. Block

 

78,384 - Luxor Capital Partners, LP 232,237 -

Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

 

Attention: Norris Nissim, Esq., General Counsel

      Blue Sands LLC 291,511 -       Blue Sands B Inc. 21,701 -       Blue Sands
C Inc. 61,541 -       Blue Sands D Inc. 23,321 -      

 



 



1 Rounded to the nearest whole share of Class A Common Stock. Amount of shares
for 1) Nicholas S. Schorsch and Shelley D. Schorsch; 2) William M. Kahane; 3)
Peter M. Budko; 4) Edward M. Weil, Jr.; 5) Brian S. Block; and 6) collectively,
Luxor Capital Partners, LP, Blue Sands LLC, Blue Sands B Inc., Blue Sands C Inc.
Blue Sands D Inc.; in each case, not to exceed 0.99% of the number of shares of
Class A Common Stock outstanding, or 0.99% of the voting power outstanding,
before this issuance. 

 

 14 

 

 

Schedule 3

Put & Call Termination Shares

 

Member

Number of Shares of

Class A Common Stock

(issued on the First

Issuance Date)2

Number of Shares of

Class A Common

Stock

(issued on the Second

Issuance Date)

Notice Information

Luxor Capital Partners, LP

 

47,784

 

59,979

 

4,465

 

12,662

 

4,799

825,324

 

1,035,971

 

77,122

 

218,705

 

82,878

Luxor Capital Group, LP
1114 Avenue of the Americas, 29th Floor
New York, NY 10036

 

Attention: Norris Nissim, Esq., General Counsel

Blue Sands LLC

 

Blue Sands B Inc.

 

Blue Sands C Inc.

 

Blue Sands D Inc.

 

 

 

 



2 See previous footnote.

 



 15 

 

 



Termination of the Restrictive Covenants Agreement

 

Reference is made to the Restrictive Covenants Agreement, dated January 16th,
2014 (the “RCA”), by and between the Company, ManagementCo, Nicholas S.
Schorsch, William M. Kahane, Brian S. Block, Peter M. Budko, RCAP Holdings, LLC
and Luxor Capital Group, LP (collectively, the “RCA Parties”).

 

The undersigned, being all of the RCA Parties, hereby agree and acknowledge
that, as of the First Issuance Date, the RCA will be terminated with immediate
effect (requiring no further action on the part of the RCA Parties), and that
each RCA Party shall have no further liability or obligation thereunder to any
other RCA Party, Affiliate of the Company or Affiliate of Luxor Capital Group,
LP, regardless of when any such liability or obligation arose.

 



  RCS Capital Corporation         By: /s/ Edward M. Weil, Jr.        Name:
Edward M. Weil, Jr.        Title: Chief Executive Officer         RCAP Holdings,
LLC         By: /s/ William M. Kahane        Name: William M. Kahane  
     Title: Managing Member         RCS Capital Management, LLC         By: /s/
Nicholas S. Schorsch        Name:  Nicholas S. Schorsch        Title: Managing
Member         Original Members         /s/ Nicholas S. Schorsch   Name: Norris
Nissim         /s/ William M. Kahane   Name: William M. Kahane         /s/ Brian
S. Block   Name: Brian S. Block         /s/ Edward M. Weil, Jr.   Name: Edward
M. Weil, Jr.         /s/ Peter M. Budko   Name: Peter M. Budko

 



 

 

 

  LUXOR CAPITAL GROUP, LP         By: /s/ Norris Nissim        Name:  Norris
Nissim        Title: General Counsel     Luxor Capital Group, LP, Investment
Manager

 

 

